Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest a motivation to combine an aneurysm treatment device, inter alia, wherein the device includes a shape memory polymer foam (SMP), a delivery conduit, a wire backbone with means for advancing the backbone through the vasculature, the means coupled to the proximal end of the backbone. The SMP foam is defined by separate pieces, wherein the foam pieces are not directly connected to one another, and distributed along the backbone.  The foam pieces have different porosity with a first foam piece having a pore size that is smaller than the pore size of the second foam piece. The foam pieces are arranged along the backbone in a manner where the first SMP foam piece is between the means for advancing the backbone and the second SMP foam piece, and the foam pieces and backbone are arranged to deploy from the delivery conduit in a serial fashion wherein the second SMP foam piece deploys before the first individual foam piece.  
It is these limitations in combination with the other limitations of the claims that differentiates the present invention from the prior art of Wilson et al. and Mavani et al. The prior art of record discloses foam pieces on backbone, however, the arrangement of the foam pieces and the varying porosity of the foam are disclosed to control fluid permeability in a manner opposite to that of the present invention, and it would not be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021